Citation Nr: 0613683
Decision Date: 05/11/06	Archive Date: 09/01/06

DOCKET NO. 04-34 953                        DATE MAY 11 2006

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for a thyroid disorder.

2. Whether new and material evidence has been submitted to reopen the claim for service connection for a gastric disorder.	.

3. Whether new and material evidence has been submitted to reopen the claim for service connection for an inguinal hernia disorder.

REPRESENTATION

Veteran represented by:

Oregon Department of Veterans' Affairs



WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel

INTRODUCTION

The veteran had active service from February 1963 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

FINDINGS OF FACT

1. In a March 1966 rating decision, the RO denied entitlement to service connection for thyroid, gastric, and inguinal hernia disorders, and the veteran did not appeal.

2. Evidence received since the March 1966 denials is not material evidence warranting a reopening of the veteran's claims for service connection.

CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen a claim of entitlement to service connection for a thyroid disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 29,2001) (2005).

- 2



2. New and material evidence has not been received to reopen a claim of entitlement to service connection for a gastric disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 29,2001) (2005).

3. New and material evidence has not been received to reopen a claim of entitlement to service connection for an inguinal hernia disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 2001) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen service connection claims for thyroid, gastric, and inguinal hernia disorders. In the interest of clarity, the Board will initially discuss. whether these issues have been properly developed for appellate purposes. The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans Claims Assistance Act of 2000 (VCAA) that became law in November 2000. The VCAA provides, among other things, that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim for benefits under laws administered by the VA. The VCAA also requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

In this case, VA's duties have been fulfilled to the extent possible. First, VA must notify the veteran of evidence and information necessary to substantiate his claims and inform him whether he or VA bears the burden of producing or obtaining that
information or evidence. See 38 U.S.C.A. § 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

- 3 



VA satisfied VCAA notification requirements in letters from the RO dated in June and October 2001. 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159. In the October 2001 letter, the RO informed the veteran of the evidence needed to substantiate his claims to reopen. In both letters, the RO requested from the veteran relevant evidence, or information regarding evidence pertaining to the appeal which the RO should obtain for the veteran (the Board also finds that the veteran was otherwise fully notified of the need to give to VA any evidence pertaining to his claims). Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran should be notified that he should submit any pertinent evidence in his possession). In these letters, the RO advised the veteran of the respective duties of the VA and of the veteran in obtaining evidence needed to substantiate his claims to reopen. And in these letters, the RO provided notification to the veteran before adjudicating his claims in February 2003. See Mayfield v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 (Fed. Cir. April 5, 2006) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).

The Board notes that in neither letter did the RO provide the veteran with information regarding disability ratings and effective dates for the award of benefits. See Dingess v.Nicholson, No. 01-1917 (U.S. Vet. App. March 3,2006). Nevertheless, despite the inadequate notice provided to the veteran on these two matters, the Board finds no prejudice to the veteran in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby). Any questions as to the appropriate disability rating or effective date to be assigned here are rendered moot because the Board concludes below that the preponderance of the evidence is against the veteran's claims to reopen. As such, increased ratings and effective dates of awards are not before VA on these issues.

In sum, the Board finds that VA satisfied VCAA notification requirements in the June and October 2001 letters from the RO, despite the omission of certain information regarding increased ratings and effective dates.

- 4



The VA must also make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate a claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating such a claim. 38 U.S.C.A. § 5103A.

In this matter, the RO obtained private, VA, and service medical records relevant to this matter, and there does not appear to be any outstanding records that are relevant to this appeal. VA also provided the veteran with VA compensation examinations for his thyroid disorder claim. But VA did not provide the veteran with medical examinations in response to his June 2001 claims to reopen his service connection claims for gastric and hernia disorders.

A VA medical examination and opinion is required only when a reasonable possibility exists that such assistance would aid in substantiating a claim. Here, no reasonable possibility exists that medical examination would assist the veteran in substantiating his gastric and hernia claims. Conducting a medical examination for purposes of rendering an opinion would serve no purpose in this case - there is no factual predicate of chronic inservice gastric or hernia disorders on which an examiner could base a nexus opinion connecting current disorders and past service that ended over 40 years ago. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Given this, the Board finds that no reasonable possibility exists that medical examination and opinion would aid the veteran in substantiating his claims to reopen his service connection claims for gastric and hernia disorders. See Duenas v. Principi, 18 Vet. App. 512 (2004).

Moreover, the Board notes that, in an effort to reopen a finally decided service connection claim, it is the veteran's burden to present new and material evidence. See 38 C.F.R. §§ 3.156, 3.159(c)(4)(C)(iii); see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334,1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion"); Fugitt v. Principi, 18 Vet.App. 559 (2004).

- 5 



The veteran has claimed service connection for his gastric and hernia disorders since November 1965. But, he has not produced medical evidence, private or otherwise, suggesting that these disorders are related to service. Hence, he has not offered new and material evidence that would warrant VA medical examination or opinion.

Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA.

II. The Merits of the Claims to Reopen Claims for Service Connection

The claims currently on appeal were originally denied by VA in March 1966. Although the veteran filed a notice of disagreement with this decision, he did not later perfect an appeal to the Board via the filing of a VA Form 9 substantive appeal. Accordingly, the March 1966 rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2005). Before addressing the merits of the veteran's claims to reopen, VA must first determine whether new and material evidence has been submitted to warrant the reopening of the claims. See 38 U.S.C.A. § 5108 (2002); 38 C.F.R. § 3.156 (2005).

The RO decided that the veteran had not submitted new and material evidence to support his claims for service connection for his gastric and inguinal hernia disorders. The RO therefore denied the application to reopen these claims. The RO did however find that the veteran submitted new and material evidence to reopen his service connection claim for a thyroid disorder. As such, the RO reopened this claim and addressed it anew.

Nevertheless, the Board must make its own determination as to whether any newly received evidence warrants a reopening of the veteran's claims. This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on the merits. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

- 6 



As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance of a claim is "new and material." Under the version of 38 C.F.R. § 3.156(a) applicable to this case, new and material evidence is defined as evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in conjunction with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). The Board acknowledges that there has been a regulatory change in the definition of new and material evidence that is applicable to all claims filed on or after August 29, 2001. As the veteran's claims in this case were filed prior to August 29, 2001 (in June 2001), the earlier version of the definition of new and material evidence remains applicable in this case.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge, 155 F.3d at 1363. If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to the merits of the claim on the basis of all of the evidence of record, but only after ensuring that the duty to assist has been satisfied.

As noted, the RO found that the veteran submitted new and material evidence warranting a reopening of his thyroid disorder claim, but did not do so for his gastric and hernia claims. The Board must now determine whether these decisions were correct. See Barnett, supra; Hickson v. West, 12 Vet. App. 247, 251 (1999).

- 7



Thyroid Disorder

The veteran claims that he developed a thyroid disorder as a child, and that active service aggravated this disorder. In the March 1966 rating decision that originally denied this claim, the RO reviewed private medical evidence showing a thyroid disorder and private medical evidence showing that the veteran had been prescribed thyroid medication prior to and during service for this disorder. The RO reviewed service medical records which indicated that examining physicians did not note the veteran with a thyroid disorder upon entrance to, and separation from, service. And the RO reviewed service medical records which showed that, despite the findings on the entrance and separation examination reports, the veteran regularly complained of a thyroid disorder during active service.

In support of the veteran's claim to reopen his service connection claim for a thyroid disorder, the record contains private and VA medical records showing a current thyroid disorder; two VA compensation examination reports addressing his current disorder; and Board and RO hearing transcripts detailing the veteran's testimony regarding his disorder. This is new information associated with the claims folder since the last final rating decision in March 1966. Accordingly, the Board finds this evidence to be new evidence. As noted, however, this does not end the inquiry, as the Board must still determine whether any of this new evidence is also material.

To that end, the Board has determined that the new information is not material. Considered in light of previous information of record, the newly submitted evidence is not sufficiently significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a).

The new evidence is not competent medical evidence showing that the veteran's thyroid disorder was aggravated by active service. And it is not competent medical evidence connecting such an inservice aggravation to the veteran's current thyroid disorder. See 38 U.S.C.A. § 1110 (2002), C.F.R. § 3.303 (2005); see also Pond v. West, 12 Vet. App. 341, 346 (1999). Rather, the new evidence is mere cumulative evidence showing that the veteran had a thyroid disorder before and during service,

- 8 



is evidence showing a current disorder, or is lay evidence unsupported by competent medical evidence. The new evidence is not "so significant" that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1356.

First, the evidence of the veteran's thyroid disorder has been available since the March 1966 rating decision. In fact, in that decision, the RO referred to the September 1964 letter from the veteran's private physician, who stated that the veteran "has been my patient since 1953, has been on thyroid [sic] since 1956. In 1956 his BMR was -41 %. . .. While on thyroid gr. 1 patient's PBI became normal, and has remained so." Moreover, although the veteran has undergone two VA compensation examinations since filing his claim to reopen, neither examination report has yielded evidence of inservice aggravation of the thyroid disorder. Rather, each report merely reviews the evidence of preservice thyroid problems and post service treatment. Neither states that service aggravated the disorder.

Second, the Board construes the veteran's statements with regard to diagnosis and etiology as unsupported lay evidence,. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). In this regard, the Board closely reviewed the veteran's claims that service aggravated his thyroid disorder. These are clearly new statements in the record since March 1966. But the Board does not attach materiality to them. Simply put, the veteran has not supported the assertions with competent medical evidence supporting his claim. In this regard, the Board notes that the many records in the claims file reflecting private medical treatment do not refer to active service as a
factor in the development of his thyroid disorder.

In sum, the four-year development of this claim has not yielded the crucial evidence missing in March 1966, and the crucial evidence missing now - that service aggravated the veteran's preservice thyroid disorder. The Board notes parenthetically that, as this is a claim to reopen, it is particularly the veteran's burden to produce this evidence. See 38 C.F.R. §§ 3.156, 3.159(c)(4)(C)(iii); see Paralyzed Veterans of America and Fugitt, both supra; see also 38 U.S.C.A. § 5107(a) (2002) (claimant has the responsibility to present and support a claim for benefits).

- 9 



Gastric Disorder

The veteran claims that service caused him to develop a current gastric disorder. In the March 1966 rating decision that originally denied this claim, the RO reviewed a May 1963 service medical record showing that the veteran complained of gastric
discomfort while in service; a statement from the veteran's private physician indicating that the veteran underwent epigastric hernia surgery in May 1961; and a February 1966 VA examination report finding that the veteran had no current stomach disorder at that time.

In support of the veteran's claim to reopen his service connection claim for a gastric disorder, the record contains the veteran's own statements and a January 2002 VA medical assessment of "[g]astritis secondary to situational stressors." This is new information associated with the claims folder since the last final rating decision in March 1966. But this information is not material. Considered in light of previous information of record, the newly submitted evidence is not sufficiently significant that it must be considered in order to fairly decide the merits of the claim.
38 C.F.R. § 3.156(a).

The new evidence is not competent medical evidence showing that the veteran has a current gastric disorder (the January 2002 VA assessment itself does not amount to a diagnosis of a current disorder). The new evidence is not competent medical evidence showing that the veteran incurred a chronic gastric disorder during active service, or aggravated a preexisting disorder during service - though service medical records show an incidence of epigastric discomfort in May 1963, the record still lacks evidence showing a chronic disorder. In fact, the veteran's induction and separation reports of medical examination are negative for a gastric disorder, as was the veteran's VA examination in February 1966. And the new evidence is not competent medical evidence connecting such an in-service incurrence to the veteran's complaints of a current gastric disorder. See 38 U.S.C.A. § 1110 (2002), C.F.R. § 3.303 (2005); see also Pond and Espiritu, both supra.

- 10



Rather, the new medical evidence merely shows that the veteran may experience a gastric disorder currently. As such, the new evidence - the January 2002 assessment and the veteran's statements - is not "so significant" that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1356.

Inguinal Hernia

The veteran claims that heavy lifting toward the end of his service caused him to develop an inguinal hernia for which he has current residuals due to surgery. He also claims that service medical personnel indicated to him that he incurred an
inguinal hernia during service. In the March 1966 rating decision that originally denied this claim, the RO reviewed similar statements from the veteran, and medical evidence showing that the veteran underwent left inguinal hernia surgery in September 1965.

In support of the veteran's claim to reopen his service connection claim for a hernia disorder, the record contains the veteran's own statements and a private medical record showing hernia surgery in September 1994. This is new information associated with the claims folder since the last final rating decision in March 1966. But this information is not material. Considered in light of previous information of record, the newly submitted evidence is not sufficiently significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a).

The new evidence is not competent medical evidence showing that the veteran incurred his hernia disorder inservice, and is not medical evidence providing a
nexus between the claimed inservice incurrence and the post-service surgeries in September 1965 and September 1994. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Pond and Espiritu, both supra. Rather, the new evidence is mere cumulative evidence showing that the veteran experienced post-service inguinal hernia surgery, or is lay evidence from the veteran unsupported by competent medical evidence. As such, the new evidence here is not "so significant" that' it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1356.

- 11 



As the preponderance of the evidence is against the veteran's claims to reopen, the benefit-of-the-doubt rule does not apply, and the claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The application to reopen a claim of entitlement to service connection, for a thyroid disorder, is denied.

The application to reopen a claim of entitlement to service connection, for a gastric disorder, is denied.

The application to reopen a claim of entitlement to service connection, for an inguinal hernia disorder, is denied.

John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

- 12 




